 


110 HR 2289 IH: Striving Readers Act of 2007
U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2289 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2007 
Mr. Yarmuth (for himself, Mr. Platts, Mr. Boyd of Florida, Mr. Chandler, Mr. Hinojosa, Mr. McGovern, Ms. Jackson-Lee of Texas, Mr. Rogers of Alabama, Mr. Bonner, Mr. Regula, Mr. Grijalva, Mr. Altmire, and Ms. Hirono) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To establish an adolescent literacy program. 
 
 
1.Short titleThis Act may be cited as the Striving Readers Act of 2007. 
2.FindingsCongress makes the following findings: 
(1)Only 68 percent of high school students graduate on time with a diploma, meaning that every year 1,300,000 students fail to graduate from high school. 
(2)In 2004 alone, these 1,300,000 nongraduates cost the Nation more than $325,000,000,000 in lost wages, taxes, and productivity over their lifetimes. 
(3)High school graduation rates for low-income students and students of color hover around 50 percent, as do graduation rates for students in urban school districts. Graduation rates for English language learners are particularly low. 
(4)Only 34 percent of high school students graduate with the skills the students need to succeed in college or the workplace. 
(5)Community colleges alone pay $1,400,000,000 a year to provide remedial education to students under 25 who should have learned these basic skills in secondary school. 
(6)Seventy-one percent of 8th graders read below the proficient level on the 2005 National Assessment of Educational Progress, indicating that students in middle schools and high schools struggle to graduate because their literacy achievement is alarmingly low. 
(7)Between 1971 and 2004, the reading levels of America’s 17-year-olds showed no improvement at all. 
(8)In a typical high-poverty urban school, approximately half of incoming 9th grade students read at a 6th or 7th grade level, and among low-income 8th graders, just 15 percent read at a proficient level. 
(9)On average, African-American and Hispanic 12th grade students read at the same level as White 8th grade students. 
(10)Secondary school students’ ability to read complex texts is strongly predictive of the students' performance in college mathematics and science courses. 
(11)The 25 fastest-growing professions have far greater than average literacy demands, while the fastest-declining professions have lower than average literacy demands. 
(12)About 40 percent of secondary school graduates lack the literacy skills employers seek. 
(13)Students need literacy instruction at all grade levels and in every subject in order to improve their achievement and school completion. 
(14)Researchers are in strong consensus as to a number of specific steps that can be taken to improve literacy instruction in grades 4 through 12. 
3.PurposesThe purposes of this Act are— 
(1)to improve student achievement in grades 4 through 12 by establishing adolescent literacy initiatives with measurable goals and explicit action steps to achieve those goals; 
(2)to improve secondary school graduation and college readiness rates by improving adolescent literacy achievement; 
(3)to provide support for selecting, administering, and interpreting diagnostic assessments, formative assessments, and summative assessments for adolescent literacy achievement; 
(4)to develop curricular materials, instructional tools, and teaching strategies that boost adolescent literacy achievement; 
(5)to provide intensive high-quality professional development for teachers of core academic subjects to integrate adolescent literacy instructional strategies and assessments that support the learning of content; 
(6)to provide training for literacy coaches to guide and support all teachers regarding schoolwide literacy implementation; 
(7)to provide high-quality professional development for school leaders in developing and administering adolescent literacy initiatives at the school level; and 
(8)to improve the coordination of standards, curricula, interventions, and assessments for adolescent literacy skills within and among schools, local educational agencies, and States. 
4.Definitions 
(a)ESEA definitionsIn this Act, the terms core academic subjects, limited English proficient, local educational agency, poverty line, secondary school, and State educational agency have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(b)Other definitionsIn this Act: 
(1)Adolescent literacyThe term adolescent literacy means the possession of the grade level appropriate reading and writing skills required for students in grades 4 through 12 to construct and communicate meaning from text and to become actively engaged in the learning process. 
(2)Adolescent literacy initiativeThe term adolescent literacy initiative means a comprehensive approach to improving adolescent literacy achievement in grades 4 through 12. 
(3)Child with a disabilityThe term child with a disability has the meaning given the term in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401). 
(4)Diagnostic assessmentThe term diagnostic assessment means an assessment that is— 
(A)valid, reliable, and based on literacy research; and 
(B)used for the purposes of— 
(i)identifying a student’s specific areas of strengths and weaknesses in literacy; 
(ii)determining any difficulties that the student may have in literacy and the potential cause of such difficulties; and 
(iii)helping to determine possible literacy intervention strategies for, and the related special needs of, the student. 
(5)Formative assessmentThe term formative assessment means an assessment that— 
(A)evaluates a student's learning based on systematic observations by teachers of the student performing academic tasks that are part of the student's daily classroom experience; 
(B)is used to improve instruction in literacy, including classroom instruction; and 
(C)causes the student to reflect on the student's strengths and needs, and helps the student to internalize strategies for improving the student's literacy skills. 
(6)High-quality professional developmentThe term high-quality professional development means job-embedded, ongoing professional development that— 
(A)provides teachers, administrators, and school leaders with the research-based elements of an effective adolescent literacy initiative; and 
(B)supports adolescent literacy instruction in core academic subjects. 
(7)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(8)Literacy coachThe term literacy coach means a professional— 
(A)who— 
(i)has previous teaching experience and a master’s degree with a concentration in reading and writing education; 
(ii)has obtained such experience and training not later than 3 years after assuming the role of literacy coach; or 
(iii)has demonstrated proficiency in teaching reading and/or writing in a content area such as math, science, or social studies; 
(B)whose primary role with teachers and school personnel is to— 
(i)provide high-quality professional development opportunities for teachers and school personnel; 
(ii)collaborate with paraprofessionals, teachers, administrators, and the community served by the school in the areas of reading and writing; and 
(iii)work cooperatively and collaboratively with other professionals in planning programs to meet the needs of diverse population learners, including children with disabilities and students who are limited English proficient; and 
(C)who may provide students with— 
(i)reflective, inquiry-based reading or writing diagnosis, instruction, and assessment; and 
(ii)reading and writing assessment, in cooperation with other professionals (such as special education teachers, speech and language teachers, and school psychologists). 
(9)Literacy leadership teamThe term literacy leadership team means a team of not less than 2 individuals in a school that assumes the responsibility to guide the development and implementation of an adolescent literacy initiative, which individuals— 
(A)shall include not less than 1 individual who has literacy training; and 
(B)may include a school leader, a literacy specialist serving the school (including a literacy coach or media specialist), a counselor, a teacher of a core academic subject, a special education teacher, or a teacher with expertise in teaching the English language to children who are limited English proficient. 
(10)Research-based elements of an effective adolescent literacy initiativeThe term research-based elements of an effective adolescent literacy initiative means elements of a comprehensive approach to adolescent literacy that entails— 
(A)explicit and systematic instruction in adolescent literacy strategies, including— 
(i)direct and explicit comprehension instruction; 
(ii)motivation and self-directed learning; 
(iii)text-based collaborative learning; 
(iv)strategic tutoring; 
(v)use of diverse texts; 
(vi)intensive writing; 
(vii)use of technology; and 
(viii)use of formative assessments; and 
(B)school-level structural efforts to improve adolescent literacy instruction, including— 
(i)extended time for adolescent literacy instruction; 
(ii)high-quality professional development for teachers; 
(iii)the use of summative assessments; 
(iv)creating teacher teams to analyze student work and to plan instruction; 
(v)involving school leaders; and 
(vi)creating interdisciplinary and interdepartmental literacy teams to coordinate literacy instruction in a school. 
(11)School leaderThe term school leader means an individual who— 
(A)is an employee or officer of a school; and 
(B)is responsible for— 
(i)the school's performance; and 
(ii)the daily instructional and managerial operations of the school. 
(12)SecretaryThe term Secretary means the Secretary of Education. 
(13)Special educationThe term special education has the meaning given the term in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401). 
(14)StateThe term State means each of the several States of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. 
(15)Summative assessmentThe term summative assessment means an assessment that evaluates a student’s learning based on a standardized examination designed to measure literacy achievement. 
5.Striving Readers Program authorized 
(a)Grants to local educational agencies 
(1)In generalFor any fiscal year for which the funds appropriated under section 11 are less than $200,000,000, the Secretary shall— 
(A)reserve not more than a total of 1 percent of such funds— 
(i)to award a contract under section 9 for a national evaluation of the grant programs assisted under this subsection; and 
(ii)for the dissemination of information, resulting from the grant programs assisted under this subsection, in accordance with section 10; and 
(B)use the funds not reserved under subparagraph (A) to award grants, on a competitive basis and in accordance with section 7(c), to local educational agencies (or consortia of local educational agencies) described in paragraph (2) that apply under section 7(b), for the purpose of enabling the local educational agencies or consortia to carry out the authorized activities described in section 7(d). 
(2)EligibilityA local educational agency or consortium of local educational agencies shall only be eligible for a grant under this subsection if— 
(A)in the case of a single local educational agency, the local educational agency is eligible for assistance under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.); and 
(B)in the case of a consortium of local educational agencies, each local educational agency participating in the consortium is eligible for assistance under such part. 
(b)Grants to State educational agencies 
(1)In generalFor any fiscal year for which the funds appropriated under section 11 equal or exceed $200,000,000, the Secretary shall— 
(A)reserve not more than a total of 1 percent of such funds or $3,000,000, whichever amount is less— 
(i)to award a contract under section 9 for a national evaluation of the State grant and subgrant programs assisted under this Act; and 
(ii)for the dissemination of information, resulting from the State grant and subgrant programs assisted under this Act, in accordance with section 10; 
(B)reserve ½ of 1 percent for allotments for the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, to be distributed among such outlying areas on the basis of their relative need, as determined by the Secretary in accordance with the purposes of this Act; 
(C)reserve ½ of 1 percent for the Secretary of the Interior for programs under this Act in schools operated or funded by the Bureau of Indian Affairs; and 
(D)use the funds not reserved under subparagraphs (A), (B), and (C) to award grants to State educational agencies, through allotments under paragraph (2), to enable the State educational agencies to award subgrants to local educational agencies or consortia of local educational agencies for the implementation of adolescent literacy initiatives in accordance with section 7. 
(2)Allotment formulaFrom the funds made available under paragraph (1)(D) for a fiscal year and subject to paragraph (3), the Secretary shall allot to each State educational agency for the fiscal year an amount that bears the same ratio to such funds as the product of— 
(A)the number of children, aged 5 to 17, who reside within the State and are from families below the poverty level, based on the most recent satisfactory data provided to the Secretary by the Bureau of the Census for determining eligibility under section 1124(c)(1)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)(1)(A)); multiplied by 
(B)the percentage of students in grade 8 in the State who received a score below the basic level of achievement on the most recent grade 8 reading assessment conducted as part of the National Assessment of Educational Progress under section 303 of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622) for which data are available,bears to the sum of all such products for all States. 
(3)Special rules 
(A)Minimum allotmentNo State receiving an allotment under paragraph (2) may receive less than one-fourth of 1 percent of the total amount allotted under such paragraph. 
(B) Special rules for Puerto RicoIn determining the allotment under paragraph (2) for Puerto Rico, the Secretary shall comply with the following: 
(i)Use of national percentageIf Puerto Rico did not participate in the most recent grade 8 reading assessment of the National Assessment of Educational Progress for which data are available, the Secretary shall use the national percentage of students who received a score below the basic level of achievement on such assessment to calculate Puerto Rico's allotment. 
(ii)Limitation of allotment percentageNotwithstanding clause (i) or paragraph (2), in no case shall the Secretary allot to Puerto Rico under paragraph (2) for a fiscal year a percentage of the total amount available for all allotments under paragraph (1)(D) that exceeds the percentage allotted to Puerto Rico of the total funds allotted to all States under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year. 
(c)Duration of grant or subgrantEach grant or subgrant awarded under subsection (b) shall be for a period of not more than 5 years. 
(d)Peer review 
(1)In generalThe Secretary, in consultation with the Director of the National Institute for Literacy, shall convene a peer review panel to evaluate applications for each grant awarded to a State educational agency under subsection (b)(1)(D), or to a local educational agency under subsection (a)(1)(B), using the evaluation criteria described in paragraph (2). 
(2)Development of evaluation criteriaThe Secretary shall promulgate regulations, subject to notice and comment, establishing the criteria that the peer review panel shall use to evaluate the grant applications under this section. 
(3)Membership 
(A)CompositionThe peer review panel convened under paragraph (1) shall be composed of not less than 12 members, of whom— 
(i)3 shall be appointed by the Secretary; 
(ii)3 shall be appointed by the Secretary from among persons recommended by the Director of the National Institute for Literacy and relevant education organizations and professional associations with expertise in adolescent literacy; 
(iii)3 shall be appointed by the Secretary from among persons recommended by the Chairman of the National Research Council of the National Academy of Sciences; and 
(iv)3 shall be appointed by the Secretary from among persons recommended by the Director of the National Institute of Child Health and Human Development. 
(B)Competency and expertise 
(i)CompetencyThe Secretary shall ensure that each member of the peer review panel appointed under subparagraph (A) is competent, by virtue of the training, expertise, or experience of the member, to evaluate grant applications under this section. 
(ii)ExpertiseThe Secretary shall ensure that the peer review panel appointed under subparagraph (A) includes, at a minimum— 
(I)classroom teachers or literacy coaches with expertise in literacy, including special education teachers and teachers of students who are limited English proficient; 
(II)experts who provide high-quality professional development to individuals who teach literacy to children and adults; 
(III)experts who provide high-quality professional development to other instructional staff; and 
(IV)experts in screening, diagnostic, and classroom-based instructional reading assessments. 
(iii)Conflict of interestThe Secretary shall ensure that members of the peer review panel do not stand to benefit financially from grants awarded under this Act. 
(4)RecommendationsThe panel shall recommend grant applications under this section to the Secretary for funding or for disapproval. 
(5)Distribution of recommendationsNot later than 120 days after the panel submits the panel's recommendation regarding an application by a State educational agency or a local educational agency for a grant under this section to the Secretary, the Secretary shall notify the State educational agency or local educational agency that the application has been approved or disapproved and shall provide to such State educational agency or local educational agency a copy of the panel's recommendation. 
(e)Supplement not supplantGrant funds awarded under this section shall supplement, and not supplant, non-Federal funds that would, in the absence of such grant funds, be made available for the literacy instruction of pupils participating in programs assisted under this Act. 
(f)Maintenance of effortEach State educational agency that receives a grant under this section, and each local educational agency that receives a grant or subgrant under this section, shall maintain the expenditures of the State educational agency or local educational agency, respectively, for literacy instruction in grades 4 through 12 at a level not less than the level of such expenditures maintained by the State educational agency or local educational agency, respectively, for the fiscal year preceding the fiscal year for which the grant or subgrant is received. 
6.State grants 
(a)State applicationsA State educational agency desiring to receive an allotment under section 5(b)(1)(D) shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Each such application shall include— 
(1)an assurance from the State educational agency that the State educational agency will form an adolescent literacy team that— 
(A)builds public support for a statewide focus on adolescent literacy; 
(B)strengthens and aligns State literacy standards with curricula, assessments, and high-quality professional development requirements; 
(C)guides local educational agencies and schools in the creation of adolescent literacy initiatives; 
(D)builds educators’ capacity to provide adolescent literacy instruction; 
(E)measures and assesses progress in adolescent literacy at the school, local educational agency, and State levels, using existing data if such data are valid, appropriate, and approved by the Secretary; and 
(F)disseminates information on promising practices and progress in student literacy achievement; 
(2)an assurance that the State educational agency, and any local educational agency receiving a subgrant from the State educational agency under section 7, will, if requested, participate in the national evaluation under section 9; and 
(3)an implementation plan that includes— 
(A)a description of how the State educational agency will assist local educational agencies with developing and using the formative assessments, summative assessments, teaching strategies, curricular materials, instructional tools, high-quality professional development, and research-based elements of an effective adolescent literacy initiative; 
(B)evidence that local educational agencies in the State are committed to instructional changes and can implement adolescent literacy initiatives effectively; 
(C)a description of how the State educational agency will coordinate and align the State grant program assisted under this Act with— 
(i)other State and local programs that promote adolescent literacy instruction; and 
(ii)overall literacy instruction in the State in kindergarten through grade 12; 
(D)a description of how the State educational agency will, to the extent practicable, award grants to— 
(i)local educational agencies that serve rural areas; and 
(ii)local educational agencies that serve urban areas; and 
(E)a description of how local educational agencies in the State will address the literacy needs of children with disabilities, and students who are limited English proficient, in grades 4 through 12 and how local educational agencies in the State will provide professional development in adolescent literacy instruction to special education teachers or teachers of students who are limited English proficient. 
(b)State distribution of fundsOf the amount allotted to a State educational agency under section 5(b)(1)(D), the State educational agency shall use— 
(1)not less than 80 percent of such amount to award subgrants under section 7; 
(2)not more than 15 percent of such amount to administer the subgrant program; and 
(3)not more than 5 percent of such amount to carry out the activities described in subsection (c). 
(c)State activities 
(1)Mandatory activitiesA State educational agency that receives an allotment under section 5(b)(1)(D) shall use the funds made available under subsection (b)(3) to carry out all of the following activities: 
(A)Professional development or technical assistanceThe State educational agency shall provide high-quality professional development, or technical assistance, to a local educational agency, or a provider of high-quality professional development associated with a local educational agency, to help the local educational agency or provider administer high-quality professional development in order to train teachers and school leaders in adolescent literacy instruction. 
(B)Preservice coursework reviewThe State educational agency shall strengthen and enhance preservice courses for students preparing, at all public institutions of higher education in the State, to teach any of grades 4 through 12 by— 
(i)reviewing such courses to determine whether the courses’ content is consistent with findings of the most recent literacy research, including findings on the researched based elements of an effective adolescent literacy initiative; 
(ii)following up such reviews with recommendations to ensure that such institutions offer courses that meet the highest standards; and 
(iii)preparing a report on the results of such reviews and submitting the report to the reading and literacy partnership for the State established under section 1203(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6363(d)) and all public institutions of higher education in the State, and making the report available for public review by means of the Internet. 
(C)State licensure and certification recommendationsThe State educational agency shall make recommendations on how the State licensure and certification standards in the area of reading instruction in grades 4 through 12 might be improved. 
(D)Progress reports for State educational agency grant recipients 
(i)SubmissionNot later than 60 days after the termination of the third year and the fifth year of the grant period, the State educational agency shall submit a progress report to the Secretary that shall include— 
(I)information on the progress the State educational agency and local educational agencies within the State are making in reducing the number of students served under this Act in grades 4 through 12 who are reading or writing below grade level (as demonstrated by such information as teacher reports and school evaluations of mastery of the research-based elements of an effective adolescent literacy initiative); 
(II)evidence from the State educational agency and local educational agencies within the State that the State educational agency and the local educational agencies have— 
(aa)significantly increased the number of students reading and writing at or above grade level; 
(bb)significantly increased the percentages of students described in section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 (b)(2)(C)(v)(II)) who are reading at or above grade level; and 
(cc)successfully implemented the State educational agency's duties under this Act; and 
(III)information regarding the number and percentage of students served by the local educational agencies within the State who are graduating from secondary school with a regular secondary school diploma in the standard number of years. 
(ii)Peer reviewThe progress report described in this paragraph shall be reviewed by the peer review panel convened under section 5(d). 
(2)Permissive activitiesA State educational agency that receives an allotment under section 5(b)(1)(D) may use the funds made available under subsection (b)(3) to carry out any of the following activities: 
(A)Identifying providers of high-quality professional development for local educational agencies. 
(B)Training the personnel of local educational agencies to use data systems that track student literacy achievement. 
7.Grants and subgrants to local educational agencies 
(a)Subgrants authorizedA State receiving an allotment under section 5(b)(1)(D) shall use funds made available under section 6(b)(1) to award subgrants, on a competitive basis, to local educational agencies and consortia of local educational agencies to enable the local educational agencies and consortia to carry out the authorized activities described in subsection (d). 
(b)ApplicationsA local educational agency or consortium desiring to receive a grant or subgrant under this Act shall submit an application to the Secretary or the State educational agency (as appropriate) at such time, in such manner, and containing such information as the Secretary or the State educational agency, respectively, may require. Such application shall include the following information: 
(1)For each school that the local educational agency or consortium identifies as participating in a grant or subgrant program under this Act— 
(A)how the school, local educational agency, or a provider of high-quality professional development will provide ongoing high-quality professional development in adolescent literacy instruction to teachers of core academic subjects and school leaders served by the school, local educational agency, or provider, respectively; 
(B)how the school will perform a capacity survey to identify the strengths and weaknesses of such school related to adolescent literacy; 
(C)how the results of the survey described in subparagraph (B) will be used to inform instruction at the school; 
(D) 
(i)how the school will form a literacy leadership team; 
(ii)the composition of the literacy leadership team; and 
(iii)how the literacy leadership team will— 
(I)create an adolescent literacy initiative; 
(II)assess the success of the adolescent literacy initiative; and 
(III)determine what refinements and changes are needed to the adolescent literacy initiative; 
(E)a budget for the school that projects the costs of developing and implementing an adolescent literacy initiative; and 
(F)an explanation of how the school will integrate adolescent literacy instruction into core academic subjects. 
(2)A description of— 
(A)the assessment system that will be used to track literacy progress in schools that the local educational agency or consortium identifies as participating in a grant program or subgrant program, as appropriate, under this Act; 
(B)the types of formative assessments and summative assessments that will be used in the assessment system; and 
(C)the types of assessment results that will determine the success of the adolescent literacy initiative under this Act. 
(3)How parents will be involved in supporting adolescent literacy instruction. 
(4)In the case of a local educational agency desiring a grant under section 5(a)(1)(B), an assurance that the local educational agency will, if requested, participate in the national evaluation under section 9. 
(c)Award basis 
(1)Priority 
(A)In generalThe Secretary or the State educational agency, as appropriate, shall give priority to awarding a grant or subgrant under this Act to a local educational agency or consortium, on the basis of the factors described in subparagraph (B). 
(B)FactorsThe factors referred to in subparagraph (A) are— 
(i)the number of children aged 5 to 17 served by the local educational agency or consortium who are from families below the poverty level, based on the most recent satisfactory data provided to the Secretary by the Bureau of the Census for determining eligibility under section 1124(c)(1)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)(1)(A)); 
(ii)the number or percentage of students in grades 4 through 12 served by the local educational agency or consortium who are reading or writing below grade level; and 
(iii)the total number or percentage of schools served by the local educational agency or consortium that— 
(I)enroll students in any of the grades 4 through 12; and 
(II)were identified for school improvement, corrective action, or restructuring under paragraph (1),(7), or (8) of section 1116(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)) for the preceding academic year. 
(2)Amount of the grantIn determining the amounts of the grant or subgrant awards under this Act, the Secretary or the State educational agency, as applicable, shall— 
(A)provide funds in sufficient size and scope to enable the local educational agency or consortium receiving a grant or subgrant to improve adolescent literacy instruction; and 
(B)provide funds in an amount related to the number or percentage of students in grades 4 through 12 served by the local educational agency or consortium who are reading below grade level. 
(d)Local authorized activities 
(1)Mandatory activitiesA local educational agency or consortium that receives a grant or subgrant under this Act shall use the grant or subgrant funds to carry out all of the following activities for students in grades 4 through 12: 
(A)Selecting and administering screenings, diagnostic assessments, formative assessments, and summative assessments to determine the students’ literacy difficulties, reading and writing levels, and literacy growth. 
(B)Developing and implementing adolescent literacy plans that serve the needs of students (including children with disabilities and students who are limited English proficient) who are reading or writing significantly below grade level, which plans shall— 
(i)provide intensive, accelerated, explicit instruction in reading to students who have significant deficits in reading skills; 
(ii)include the research-based elements of an effective adolescent literacy initiative; 
(iii)provide literacy materials and instructional strategies to improve reading or writing achievement; 
(iv)provide, to teachers in core academic subjects, high-quality professional development that includes instruction on utilizing the research-based elements of an effective adolescent literacy initiative, including utilizing age-appropriate reading materials and instructional strategies to improve the literacy skills of the students within the content area; 
(v)provide, in addition to regular classroom instruction, extended learning opportunities for the students during school hours or at school facilities; and 
(vi)allow teachers to meet together to plan instruction, review the work of the students, and analyze literacy data. 
(C)Training school leaders to support, develop, and administer adolescent literacy initiatives that— 
(i)utilize data— 
(I)to inform instructional decisions; and 
(II)to assess professional development needs; 
(ii)assess the quality of adolescent literacy instruction in core academic subjects; and 
(iii)provide time for teachers to meet to plan adolescent literacy instruction in core academic subjects. 
(D)Collecting, analyzing, and reporting data on the literacy achievement growth of the students who are served by the local educational agency or consortium and who read or write significantly below grade level (as determined by the Secretary or the State educational agency, as appropriate), which may include contracting with an external evaluator to measure the impact of adolescent literacy interventions on the students. 
(E)In the case of a local educational agency or consortium receiving a subgrant under subsection (a)— 
(i)collecting and summarizing data— 
(I)to document the effectiveness of activities carried out under this Act in individual schools and in the local educational agency as a whole; and 
(II)to stimulate and accelerate improvement by identifying the schools that produce significant gains in academic achievement; and 
(ii)reporting data to the State educational agency for all students and categories of students described in section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)). 
(F)In the case of a local educational agency or consortium receiving a grant under section 5(a)(1)(B), submitting to the Secretary, not later than 60 days after the termination of the third year and the fifth year of the grant period, a progress report that contains the information described in section 6(c)(1)(D)(i) with respect to the local educational agency, which report shall be reviewed by the peer review panel convened under section 5(d). 
(2)Permissive activitiesA local educational agency or consortium that receives a grant or subgrant under this Act may use the grant or subgrant funds to carry out any of the following activities for students in grades 4 through 12: 
(A)Recruiting, placing, and training adolescent literacy coaches. 
(B)Providing high-quality professional development for teachers or identifying providers of high-quality professional development for teachers. 
(C)Connecting out-of-school learning opportunities to in-school learning in order to improve the literacy achievement of the students. 
(D)Training parents and family members to support the improvement of adolescent literacy, as appropriate. 
(E)Acquiring academically rich literacy materials that support multiple reading levels and engage the interests of the students. 
(F)Utilizing technology and purchasing software to improve literacy achievement. 
(G)Purchasing, implementing, or adapting supplementary literacy interventions for students who are reading or writing below grade level. 
(3)Limitation to certain schoolsA local educational agency receiving a subgrant under subsection (a) shall, in distributing subgrant funds under this subsection, provide funds only to schools that both— 
(A)are among the schools served by the local educational agency with the highest percentages or numbers of students in grades 4 through 12 reading below grade level, based on the most currently available data; and 
(B) 
(i)are identified for school improvement, corrective action, or restructuring under paragraph (1), (7), or (8) of section 1116(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)); or 
(ii)have the highest percentages or numbers of children counted under section 1124(c) of such Act (20 U.S.C. 6333(c)). 
8.Consequences of insufficient progress 
(a)Consequences for grant recipientsIf the Secretary determines that a State educational agency receiving a grant under section 5(b)(1)(D) or a local educational agency or consortium receiving a grant under section 5(a)(1)(B) is not making significant progress in meeting the purposes of this Act after the submission of a progress report described in section 6(c)(1)(D) or section 7(d)(1)(F), respectively, then the Secretary may withhold, in whole or in part, further payments under this Act in accordance with section 455 of the General Education Provisions Act (20 U.S.C. 1234d) or take such other action authorized by law as the Secretary determines necessary, including providing technical assistance upon request of the State educational agency, local educational agency, or consortium, respectively. 
(b)Consequences for subgrant recipientsA State educational agency receiving a grant under section 5(b)(1)(D) may refuse to award subgrant funds to a local educational agency or consortium under section 7(a) if the State educational agency finds that the local educational agency or consortium is not making significant progress in meeting the purposes of this Act, after— 
(1)providing technical assistance to the local educational agency or consortium; and 
(2)affording the local educational agency or consortium notice and an opportunity for a hearing. 
9.National evaluation 
(a)In generalFrom amounts reserved under subsection (a)(1) or (b)(1) (as the case may be) of section 5, the Secretary shall enter into a contract with an independent organization to perform a 5-year evaluation of the grant and subgrant programs assisted under this Act. Such evaluation shall include research that applies rigorous, systematic, and objective procedures to obtain valid knowledge relevant to literacy development, reading and writing instruction, and reading and writing difficulties; and includes research that employs experimental, quasi-experimental, and qualitative research methods involving rigorous data analyses that are adequate to test the stated hypotheses and justify the general conclusions drawn. 
(b)Contents of evaluationThe evaluation described in subsection (a) shall include an analysis of each of the following: 
(1)The impact of the research-based elements of an effective adolescent literacy initiative on student achievement, and how various elements combine to promote student learning. 
(2)How State standards, local educational agency and school curricula, and school interventions combine to impact student achievement. 
(3)The impact of diagnostic assessments and formative assessments on student achievement. 
(4)High-quality professional development and the improvement of teacher practice and student achievement resulting from such professional development. 
(5)The impact of adolescent literacy initiatives on student motivation, engagement, and participation in literacy activities and academics. 
(6)The relationship between students’ literacy achievement and secondary school graduation rates. 
10.Information disseminationFrom amounts reserved under subsection (a)(1) or (b)(1) (as the case may be) of section 5, the Director of the National Institute for Literacy, in collaboration with the Secretary, the regional educational laboratories established under part D of the Education Sciences Reform Act of 2002 (20 U.S.C. 9561 et seq.), and the Director of the National Institute of Child Health and Human Development, shall distribute information on adolescent literacy instruction, including— 
(1)information on adolescent literacy instruction and the impact of the instruction on— 
(A)student achievement, motivation, and engagement for literacy; and 
(B)student graduation with a secondary school diploma; 
(2)information on elements of high-quality professional development that improve literacy achievement in students in grades 4 through 12; and 
(3)information on schools, local educational agencies, and States that have successfully improved literacy achievement in grades 4 through 12. 
11.Prohibition against Federal mandates, direction, or controlNothing in this title shall be construed to authorize an officer, employee, or contractor of the Federal Government to mandate, direct, limit, or control a State, local educational agency, or school’s specific instructional content, academic achievement standards and assessments, curriculum, or program of instruction. 
12.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act— 
(1)$200,000,000 for fiscal year 2008; 
(2)$400,000,000 for fiscal year 2009; 
(3)$600,000,000 for fiscal year 2010; 
(4)$800,000,000 for fiscal year 2011; and 
(5)$1,000,000,000 for fiscal year 2012. 
 
